Citation Nr: 0836640	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-34 341	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar 
paravertebral fibromyositis, spina bifida, spondylosis, S1.  

2. Entitlement to an effective date prior to June 1, 2005, 
for payment of additional compensation benefits for the 
veteran's child, W.E.S.

3. Entitlement to an effective date prior to April 1, 2006, 
for payment of additional compensation benefits for the 
veteran's spouse, L.R.M.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in San Juan, Puerto Rico, which continued a 40 percent 
evaluation for lumbar paravertebral fibromyositis, spina 
bifida, spondylosis, S1, an October 2005 administrative 
decision of the RO in San Juan, Puerto Rico, which amended 
the veteran's disability compensation award to reflect 
payment of additional compensation benefits for his child, 
W.E.S., and an April 2006 administrative decision of the RO 
in St. Louis, Missouri, which amended his disability 
compensation award to reflect payment of additional 
compensation benefits for his spouse, L.R.M.  The issues have 
been merged on appeal.


FINDINGS OF FACT

1. The veteran's service-connected lumbar paravertebral 
fibromyositis, spina bifida, spondylosis, S1 has been 
manifested by intervertebral disc syndrome with no 
incapacitating episodes, degenerative joint disease, 
lumbosacral strain/myositis, spasms, tenderness, painful 
motion, limitation of motion, and no objective evidence of 
neurological complications.

2. By a rating decision dated in July 2002, the RO increased 
the veteran's disability rating from 20 to 40 percent for his 
service-connected lumbar paravertebral fibromyositis, spina 
bifida, spondylosis, S1, effective January 29, 2002.

3. In January 2003, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents.  

4. In a February 2003 letter, the RO requested that the 
veteran send information concerning the social security 
number, date and place of birth for W.E.S. and a copy of his 
marriage certificate.

5. In May 2005, the veteran furnished the RO with proof of 
the dependency status for W.E.S. and he was awarded 
additional compensation for his child effective June 1, 2005.

6. In March 2006, the veteran furnished the RO with proof of 
the dependency status for L.R.M. and he was awarded 
additional compensation for his spouse effective April 1, 
2006.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for 
lumbar paravertebral fibromyositis, spina bifida, 
spondylosis, S1 are not met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2007).

2. The criteria for entitlement to an effective date prior to 
June 1, 2005, for payment of additional benefits for the 
veteran' child, W.E.S., as a dependent are not met.  38 
U.S.C.A. §§ 1115, 5110, 5111 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.31, 3.204, 3.205, 3.400, 3.401 (2007).

3. The criteria for entitlement to an effective date prior to 
April 1, 2006, for payment of additional benefits for the 
veteran's spouse as a dependent are not met.  38 U.S.C.A. §§ 
1115, 5110, 5111 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.31, 
3.204, 3.205, 3.400, 3.401 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's increased rating claim, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

In order to satisfy the first Pelegrini II element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; and

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Preliminarily, the Board notes that the notice in this case 
was issued prior to the decision in Vazquez-Flores.  As such, 
it does not take the form prescribed in that case.  Any pre-
adjudicatory notice error is presumed prejudicial, in which 
case the burden shifts to VA to demonstrate that the error 
did not affect the essential fairness of the adjudication.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  To 
do this, VA must show that the purpose of the notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Id.  The Federal 
Circuit indicated that this was not an exclusive list of ways 
in which the presumption of prejudice may be rebutted.  See 
id.  The focus should be on whether the final Board decision 
is rendered essentially unfair as a result of the initial 
notice error.  Vazquez-Flores, No. 05-0355, slip op. at 10 
n.2; see also Dunlap v. Nicholson, 21 Vet. App. 112, 118 
(2007) ("[I]n order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.").   

Prior to the initial adjudication of his claim, the veteran 
was provided with a VCAA notice letter dated in June 2005, 
which requested that the veteran provide evidence describing 
how his disability had increased in severity.  In addition, 
the veteran was questioned about the effect that worsening 
has on his employment and daily life during the course of the 
2005 VA examination performed in association with this 
claim.  The Board finds that the notice given, the questions 
directly asked and the responses provided by the veteran at 
interview show that he knew that the evidence needed to show 
that his disability had worsened and what impact it had on 
his employment and daily life.  As the Board finds that 
veteran had actual knowledge of the requirement, any failure 
to provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores, supra.

As to the second element, the Board notes that the veteran is 
service-connected for lumbar paravertebral fibromyositis, 
spina bifida, spondylosis, S1.  As will be discussed below, 
this condition is rated under the General Rating Formula for 
Diseases and Injuries of the Spine for Diagnostic Codes 5235 
to 5243 or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes for Diagnostic Code 
5243.  38 C.F.R. § 4.71a (2007).  There is no single 
measurement or test that is required to establish a higher 
rating.  On the contrary, entitlement to a higher disability 
rating would be satisfied by evidence demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores, 
supra.  The Board finds that no more specific notice is 
required of VA and that any error in not providing the rating 
criteria is harmless.  See id.  While notification of the 
specific rating criteria was provided in the October 2006 
Statement of the Case (SOC), not a specific preadjudicative 
notice letter, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the veteran was 
not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores, supra.  
The Board notes that the ratings schedule is the sole 
mechanism by which a veteran can be rated, excepting only 
referral for extraschedular consideration and special monthly 
compensation.  See 38 C.F.R. Part  4.  Neither the Board nor 
the RO may disregard the schedule or assign ratings apart 
from those authorized by the Secretary and both must apply 
the relevant provisions.  Id.  As such, notice to the veteran 
that the ratings schedule will be applied to the 
symptomatology of his disability has no impact on the 
fundamental fairness of the adjudication because it refers to 
legal duties falling upon VA, not upon the veteran and cannot 
be changed.  The Board finds that the error in the third 
element of Vazquez-Flores notice is not prejudicial.  See 
Sanders, supra.

As to the fourth element, the June 2005 letter provided 
notice of the types of evidence, both lay and medical, 
including a statement from his doctor, that could be 
submitted to show that his disability had worsened.  See 
Vazquez-Flores, supra.

Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice was harmless.  

The Board further finds that the remaining elements of 
Pelegrini II are satisfied.  The June 2005 letter informed 
the veteran of the evidence that VA would seek to obtain.  
The letter also provided examples of the types of evidence he 
could submit.  See Pelegrini II, supra.  

Since the RO continued the 40 percent disability rating at 
issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran an appropriate VA examination in 
August 2005.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The August 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examination in this case is adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

With respect to the veteran's earlier effective date claims, 
where there is no legal basis for the claim, a review of VA's 
duty to notify and assist the veteran is not necessary.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (claim must be 
denied due to a lack of legal merit where the law is 
dispositive).  Because the veteran's claims have been denied 
due to a lack of legal merit, a review of VA's duties to 
notify and assist the veteran is not necessary in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. 
Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004, 69 Fed. 
Reg. 59989 (2004).  The notice and duty to assist provisions 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide the appeal.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Increased Rating

The veteran seeks an increased rating for his service-
connected lumbar paravertebral fibromyositis, spina bifida, 
spondylosis, S1, currently evaluated as 40 percent disabling.  
For the reasons that follow, the Board finds that a higher 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  See 38 C.F.R. § 4.71a.  The 
criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 
(2007).

The General Rating Formula for Disease and Injuries of the 
Spine assigns a disability rating of 40 percent for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A disability rating of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 
disability rating of 100 percent requires unfavorable 
ankylosis of the entire spine.  Id.  

Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  The notes to the revised rating criteria for both 
cervical spine and low back disabilities state that any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5235-5243 (2007) Note (1). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note (2); see also Plate V, 38 C.F.R. § 
4.71a.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Id.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Id.  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at Note (4).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id. at Note (5).  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

The veteran was afforded a VA examination in August 2005 to 
determine the severity of his service-connected disability.  
Range of motion testing of the thoracolumbar spine revealed 
forward flexion to 80 degrees, painful in the last 20 degrees 
with a functional loss of 10 degrees due to pain.   Extension 
was to 20 degrees, painful in the last 10 degrees, with a 
functional loss of 10 degrees due to pain.  Lateral flexion 
was to 10 degrees bilaterally, painful from 0 to 10 degrees 
with a functional loss of 20 degrees due to pain.  Lateral 
rotation was to 10 degrees bilaterally, painful in the last 
10 degrees with a functional loss of 20 degrees due to pain.  
The examiner noted that there were spasms palpated at the 
thoracolumbar area at the paravertebral muscles and that 
there was exquisite tenderness also palpated in this area.  
The veteran was able to perform the thoracolumbar flexion 
repetitively, while grimacing and with pain.  It was reported 
that flare-ups did not cause additional limitation of motion.  
There was no evidence of weakness, fatigue, incoordination or 
further functional loss.  Inspection of the thoracolumbar 
spine did not show any evidence of abnormal kyphosis, 
reversed lordosis or scoliosis.  There were no findings of 
ankylosis or any other abnormalities.  A neurological 
examination revealed no atrophy, a normal tone, strength of 
5/5 proximally and distally in both lower extremities, deep 
tendon reflexes of 1+ and symmetrical for both lower 
extremities, and a negative Lasegue's sign bilaterally.  The 
veteran was diagnosed with lumbosacral strain/myositis, 
discogenic disease at the lumbosacral spine, and degenerative 
joint disease in the lumbosacral area.  

The Board concludes that the criteria for a rating in excess 
of 40 percent under the General Rating Formula for Disease 
and Injuries of the Spine are not met.  The veteran does not 
have unfavorable ankylosis of the entire thoracolumbar spine 
as is required for a 50 percent evaluation, nor does he have 
unfavorable ankylosis of the entire spine as is required for 
a 100 percent evaluation.  Accordingly, unless DC 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a higher rating 
under DCs 5235 to 5243 is not warranted.  

Under the formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, if there are incapacitating 
episodes of intervertebral disc syndrome having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted, 
while a 60 percent rating is for application where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5243.  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note 1.  

At the August 2005 VA examination, the veteran reported pain 
at the paravertebral muscles of the lumbosacral area.  He 
characterized the pain as being shocklike in fashion, with an 
intensity of 6/10, and indicated that it usually affected him 
for a duration of two to three hours a day.  The veteran also 
reported periods of flare-ups with a severity of 9/10, 
affecting him weekly for three to four hours at a time.  
Prolonged standing or sitting, as well as cloudy or rainy 
days exacerbated pain.  To alleviate pain, he took 
medications and bedrest.  The veteran denied being 
hospitalized during the last year or being recommended for 
bedrest during the last six months due to intervertebral disc 
syndrome or lumbosacral pain.  Lumbosacral spine x-rays from 
March 2002 were reviewed.  The examiner observed that the x-
rays showed strengthening of lumbosacral lordosis, 
degenerative changes at apophyseal joints more prominent at 
the L5-S1 level, and degenerative disc disease at the L5-S1 
level.  

Based on the foregoing, the Board finds that the evidence of 
record does not demonstrate that there were the requisite 
number of such episodes as described by regulation so as to 
warrant a rating in excess of 40 percent under the formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  
38 C.F.R. § 4.71a, DC 5243.  

The Board has considered whether a separate or increased 
disability rating could be assigned under DC 5003 for 
degenerative arthritis.  In certain circumstances, separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  The Board notes that the 
veteran has been diagnosed with degenerative joint disease, 
as confirmed by March 2002 x-rays of the lumbosacral spine, 
which would be rated under DC 5242, 5003.  DC 5003, however, 
does not provide for a rating greater than 20 percent; as 
such an increased rating is unavailable under this code.  A 
separate rating for arthritis, moreover, is not warranted 
because it is clear the main manifestation of the veteran's 
condition is painful motion which is already contemplated 
under the currently assigned 40 percent rating.  To award a 
separate rating, therefore, would constitute impermissible 
pyramiding.  See Esteban, 6 Vet. App. at 262.

The current Diagnostic Code 5242 is for application with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  This implies that the 
factors for consideration under the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), are now contemplated in the 
rating assigned under the general rating formula.  Even if 
DeLuca factors are not contemplated in the current evaluation 
criteria, there is no credible objective evidence to 
demonstrate that pain on use or during flare-ups results in 
additional functional limitation to the extent that under 
these codes there would be unfavorable ankylosis of the 
entire thoracolumbar spine, for a higher rating. 38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluation for the period 
in question is not inadequate.  Ratings in excess of that 
currently assigned are provided for certain manifestations of 
the veteran's service-connected back disability, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
his back disorder, and his service-connected disability does 
not show functional limitation beyond that contemplated by 
the currently assigned 40 percent rating.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.

The veteran asserts a much more debilitating condition due to 
his degenerative disc disease than was demonstrated by the 
evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of this positive evidence to be overcome 
by the more objective negative evidence cited above.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim for 
a disability rating in excess of 40 percent for lumbar 
paravertebral fibromyositis, spina bifida, spondylosis, S1, 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Earlier Effective Date

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).

Regarding additional compensation for dependents, the 
effective date will be the latest of the: (1) claim date; (2) 
date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency 
is received within a year of notification of such rating 
action; or (4) date of commencement of the veteran's award.  
38 C.F.R. § 3.401(b).  The "date of claim" for additional 
compensation for dependents is the date of the veteran's 
marriage or birth/adoption of a child, if evidence of the 
event is received by the Secretary within a year of the 
event; otherwise, the date notice is received of the 
dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. 
§ 3.401(b)(1).

Payment of monetary benefits based on an award or an 
increased award of compensation may not be made to an 
individual for any period before the first day of the 
calendar month following the month in which the award or 
increased award became effective.  38 U.S.C.A. § 5111(a).

The veteran contends that he is entitled to an effective date 
prior June 1, 2005 and April 1, 2006, for the payment of 
additional disability compensation benefits for the veteran's 
minor child and spouse, respectively.  

In January 2002, the veteran sought an increased rating for 
his service-connected lumbar paravertebral fibromyositis, 
spina bifida, spondylosis, S1, evaluated at 20 percent 
disabling at the time.  In July 2002, the RO assigned an 
increased rating of 40 percent, effective January 2002.  

In January 2003, the veteran submitted a VA Form 21-686c, 
Declaration of Status of Dependents, indicating that he was 
married to L.R.M. as of September 1996 and listing W.E.S. as 
one of his dependent minor children.  

In a letter dated February 4, 2003, the RO requested that the 
veteran send a copy of his marriage certificate and the date 
and place of birth for W.E.S.  The veteran was also advised 
that his claim did not contain his children's social security 
number(s), which is required by law, and that VA cannot pay 
benefits to or on behalf of any person for whom they have no 
Social Security number.  38 U.S.C.A. § 5101(c).  

The letter instructed the veteran to send the information to 
the RO as soon as possible, preferably within 60 days.  The 
letter also informed the veteran that he could be paid from 
the date his claim was received if the information was 
received within one year from the date of the letter.  The 
veteran was further advised that if the information was not 
received within one year he could only be paid from the date 
the information was received. 

On May 24, 2005, the RO received a copy of the birth 
certificate for W.E.S., along with verification of the 
child's social security number.  

On March 1, 2006, the RO received a copy of the veteran's 
marriage certificate.  

Considering the claim in light of the record and the 
governing legal authority, the Board finds that the currently 
assigned effective dates of June 1, 2005 and April 1, 2006 
are the earliest effective dates assignable for additional 
compensation benefits for the veteran's child, W.E.S., and 
his spouse, L.R.M., respectively, as a matter of law.

In this case, to warrant the assignment of an earlier 
effective date for the addition of W.E.S. as a dependent 
child, the RO would have had to receive the additionally 
required information, within one year of the February 2003 
letter.  The veteran's failure to respond to the RO's letter 
meant the RO did not have all the required information 
concerning his dependent until May 2005, when he provided the 
child's social security number and a copy of the birth 
certificate.  Although the RO had information indicating that 
W.E.S. was his dependent child, as contained in his VA Form 
21-686c, the veteran had not provided his child's social 
security number and birth certificate and compensation 
benefits could not be paid for him until it was submitted.  
Because the dependency information sought by the RO to 
support his claim was not submitted within a year of the RO's 
February 2003 notification letter, that claim is considered 
abandoned (see 38 C.F.R. § 3.158), and, hence, closed.

Likewise, to warrant the assignment of an earlier effective 
date for the addition of the spouse as a dependent, the RO 
would have had to receive the additionally required 
information (the marriage certificate), within one year of 
the February 2003 letter.  The veteran's failure to respond 
to the RO's letter meant the RO did not have all the required 
information regarding his dependent until March 2006, when he 
provided a copy of the marriage certificate.  Although the RO 
had information indicating that the veteran was married, as 
contained in his VA Form 21-686c, he had not provided the 
marriage certificate and compensation benefits could not be 
paid for her until it was submitted.  Because the dependency 
information sought by the RO to support his claim was not 
submitted within a year of the RO's February notification 
letter, that claim is considered abandoned (see 38 C.F.R. 
§ 3.158), and, hence, closed.

In light of the foregoing, the contentions made by the 
veteran do not warrant the assignment of an effective date 
prior to June 1, 2005 for the addition of W.E.S. as a 
dependent child and April 1, 2006 for the addition of L.R.M. 
as a dependent spouse.  Regarding the four possible effective 
dates delineated in 38 C.F.R. § 3.401(b), the date of the 
veteran's current claim for the addition of his dependents is 
January 24, 2003 (within a year of the January 29, 2002 
effective date of increased compensation assigned in the RO's 
July 2002 rating decision).  See 38 C.F.R. § 3.401(b)(1)(ii).  
The date that dependency arose for W.E.S. was in December 
1993 (the date of birth as reflected on the birth 
certification) and for his wife was in September 1996 (the 
date of the marriage as reflected on the marriage 
certificate).  See 38 C.F.R. § 3.401(b)(2).  The effective 
date when the veteran's rating was increased to at least 30 
percent was January 29, 2002.  See 38 C.F.R. § 3.401(b)(3).  
Finally, the assigned effective date for the veteran's award 
for the addition of W.E.S. as a dependent was May 24, 2005; 
for the addition of his spouse, the assigned effective date 
was March 1, 2006.

Pursuant to 38 C.F.R. § 3.31, the first date of payment for 
that award is the first day of the calendar month following 
the month in which the award became effective (June 1, 2005 
and April 1, 2006 for W.E.S. and L.R.M., respectively).  See 
38 C.F.R. § 3.401(b)(4).  As the law instructs that the 
effective date for additional compensation for dependents is 
the latest of the aforementioned dates (May 24, 2005 and 
March 1, 2006 for W.E.S. and L.R.M., respectively), the 
correct effective date for the veteran's award is June 1, 
2005 for the addition of W.E.S. as a dependent and April 1, 
2006 for his spouse as a dependent. 

Under these circumstances, the Board must conclude that there 
is no legal basis for an effective date earlier than June 1, 
2005 for the addition of W.E.S. as a dependent child and 
April 1, 2006 for the addition of L.R.M. as a dependent 
spouse; hence, the claims for earlier effective dates must be 
denied.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
paravertebral fibromyositis, spina bifida, spondylosis, S1, 
is denied.  

Entitlement to an effective date prior to June 1, 2005 for 
payment of additional compensation benefits for the veteran's 
child, W.ES., is denied

Entitlement to an effective date prior to April 1, 2006 for 
payment of additional compensation benefits for the veteran's 
spouse, L.R.M., is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


